MILLER, Judge.
This case was consolidated with Salter v. B. W. S. Corporation, Inc., 281 So.2d 764 (La.App. 3 Cir. 1973). The issues are identical to those present in the Salter case. Frazier and Vanwinkle intervened in this suit.
Plaintiff Cecil Holley’s 189 foot deep waterwell was less than 800 feet from the stockpile of barrels of noxious substances on defendant’s land. Holley’s land was similarly situated to that of Vanwinkle. The trial court granted the injunction to plaintiff Holley as well as to intervenors Frazier and Vanwinkle.
There was no evidence to show that the noxious substances might interfere with Holley’s waterwell. The trial court judgment granting Holley the injunction is reversed and set aside. For the reasons assigned in the Salter case, the trial court judgment granting the injunction to plaintiffs Frazier and Vanwinkle is affirmed. All costs of this appeal are assessed to defendant.
Affirmed in part: in part reversed and rendered.